                                          Case 5:18-cv-05998-VKD Document 40 Filed 05/22/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8     STRIKE 3 HOLDINGS, LLC,                          Case No.18-cv-05998-VKD
                                                       Plaintiff,
                                   9
                                                                                          ORDER DISCHARGING ORDER TO
                                                 v.                                       SHOW CAUSE RE SANCTIONS
                                  10

                                  11     JOHN DOE SUBSCRIBER ASSIGNED IP
                                         ADDRESS 73.223.125.160,
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13

                                  14          Based on the discussion held at the May 22, 2019 show cause hearing, the Court

                                  15   discharges its May 14, 2019 order to show cause re sanctions (Dkt. No. 33).

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 22, 2019

                                  18
                                  19
                                                                                                  VIRGINIA K. DEMARCHI
                                  20                                                              United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
